Shenzhen Commercial Bank
Loan Certificate
 
Loan date: June 20, 2007
 
Applicant
 
Shenzhen BAK Battery Co., Ltd
 
ID card of the Applicant
 
73109958-5
Currency
 
RMB
 
Amount
 
50,000,000
Loan Term
 
From June 20, 2007 to June 20, 2008
Credit Facility Agreement No.
 
(Shuibei) Shouxinzi (2007) No. A110020700007
Usage
 
Working Capital
 
Loan type
 
Short-term
Signature of Applicant
 
Stamp of Applicant
 
Signature of China CITIC Bank
 
Stamp of China CITIC Bank
/s/ Xiangqian Li
 
 
 
/s/Faling Wei
 
 

 
The above loan has been approved to transfer to your account.
Lending Bank: (Stamp)

